DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Comment
The applicant is thanked for providing line numbers to the claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regard to claim 2, the recitation, “of warm pre-cool heat exchanger” (page 5, line 13) inappropriately reintroduces the warm pre-cool heat exchanger and is unclear.
Claim Interpretation
All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 7, 9, 10, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over the obvious modification of Hatcher (NPL-2012) provided by the applicant on 7/26/2019 having 11 pages in view of Krishnamurthy (US 2019/0162468).
	In regard to claim(s) 1, 2, 10, Hatcher teaches a system (fig. 3) for cooling a feed gas and a liquefaction mixed refrigerant with a pre-cool refrigerant (C3 - propane precooling) comprising: 
a. a pre-cool heat exchanger (HX-201-206) including having a feed gas inlet (see entry of feed gas) adapted to receive a feed gas (NG feed) and a feed gas outlet (outlet of feed gas from propane precooling), a pre-cool refrigerant inlet (entry of propane refrigerant into propane precooling) and a pre-cool refrigerant outlet (outlet of propane from propane precooling) and a liquefaction mixed refrigerant inlet (entry of mixed refrigerant into propane precooling) and a liquefaction mixed refrigerant outlet (entry of mixed refrigerant from propane precooling), said pre-cool heat exchanger (HX-201-206) configured to use the pre-cool refrigerant (propane) to cool the feed gas (NG feed) passing through the pre-cool heat exchanger (HX-201-206) between the feed gas inlet (entry of NG feed) and the feed gas outlet (outlet of NG feed from propane precooling) and to cool the liquefaction mixed refrigerant (MR) passing through the pre-cool heat exchanger (HX-201-206) between the liquefaction mixed refrigerant inlet (entry of mixed refrigerant) and the liquefaction mixed refrigerant outlet (outlet of MR); 
c. a liquefaction heat exchanger (HX-301, HX-302, HX-303, hereafter liquefaction heat exchanger) including a liquefying passage (passage for Feed gas in the liquefaction heat exchanger) in downstream fluid communication with the feed gas outlet of the pre-cool heat exchanger (outlet for NG feed in propane cooling), a primary refrigeration passage (see passage connecting with MR return path through heat exchangers, hereafter MR passage), a high pressure vapor cooling passage (vapor passage from V-303) and a cold separator vapor cooling passage (vapor passage from V-302), where the cold separator vapor cooling passage (vapor passage from V-302) has a cold separator vapor cooling passage outlet (outlet of vapor passage from V-302) in upstream fluid communication with the primary refrigeration passage (MR passage); 
d. a mixed refrigerant compression system (MR compression) including: 
2i) a mixed refrigerant compressor (C-401) having a mixed refrigerant compressor inlet (inlet thereof) in downstream fluid communication with a primary refrigeration passage outlet (outlet of Liquefaction heat exchanger) of the primary refrigeration passage (MR passage); 
ii) a mixed refrigerant cooler (HX-401) having a mixed refrigerant cooler inlet (inlet thereof) in downstream fluid communication with a mixed refrigerant compressor outlet (outlet of C-401) of the mixed refrigerant compressor (C-401), said mixed refrigerant cooler (HX-401) having a mixed refrigerant cooler outlet (outlet of HX-401) in upstream fluid communication with the liquefaction mixed refrigerant inlet (inlet of MR in propane precooling) of the pre-cool heat exchanger (HX-201-206); 
iii) a high pressure accumulator (V-303) having a high pressure accumulator inlet (inlet thereof) in downstream fluid communication with the liquefaction mixed refrigerant outlet (MR outlet of the precooler) of the pre-cool heat exchanger (HX201-206) and a high pressure accumulator vapor outlet (vapor outlet of V-303) in upstream fluid communication with a high pressure vapor cooling passage inlet (inlet of heat exchanger HX-301-303 passage from V-303) of the high pressure vapor cooling passage (vapor passage from V-303) of the liquefaction heat exchanger (HX-301-303); 
e. a cold vapor separator (V-302) having a cold vapor separator inlet (inlet thereof) in downstream fluid communication with a high pressure vapor cooing passage outlet (vapor outlet of passage from vapor of V-303) of the high pressure vapor cooling passage of the liquefaction heat exchanger (HX-301-303), a cold vapor separator vapor outlet (vapor outlet from V-302) in upstream fluid communication with a cold separator vapor cooling passage inlet (inlet of passage in HX-301-303 for vapor from V-302) of the cold separator vapor cooling passage (vapor passage in HX-301-303 for vapor from V-302) of the liquefaction heat exchanger (HX-301-303) and a cold vapor separator liquid outlet (liquid outlet of V-302) in upstream communication with the primary refrigeration passage (MR passage) of the liquefaction heat exchanger (HX-301-303).  
Hatcher does not appear to explicitly teach the claimed precool compressor system and does not explicitly teach the warm precool heat exchanger shell, warm feed gas core, and warm liquefaction mixed refrigerant core and the cold precool heat exchanger shell, cold feed gas core, and cold liquefaction mixed refrigerant core as claimed.  However, propane compression is implied by propane precooling teachings of Hatcher and all of these features are routine and ordinary as taught by Krishnamurthy (hereafter Krish).  
Krish teaches the claimed element (b) a pre-cool compressor system (see system in any of the figures 4-8) including: 
i) a pre-cool compressor (416, 516, 616, 716, 816) having a pre-cool compressor inlet (inlet thereof) in downstream fluid communication with the pre-cool refrigerant outlet (outlet thereof) of the pre-cool heat exchanger (481, 485, see other figures as well); 
ii) a pre-cool condenser (417) having a pre-cool condenser inlet (inlet of 417) in downstream fluid communication with an outlet of the pre-cool compressor (outlet of 416), said pre-cool condenser (417) also having a pre-cool condenser outlet (417) in upstream fluid communication with the pre-cool refrigerant inlet (inlet of 481, 485) of the pre-cool heat exchanger (481, 485).  
Further, Krish teaches (see any of Figs. 4-8) a warm precooler heat exchanger (including all of 481, 485) and a cold precooler heat exchanger (including all of 484, 488; note that 482, 486 could be relied upon as well as any of the other downstream structures).  Further, note that Krish teaches that these precool heat exchangers are known to be shell and tube heat exchangers (para. 115) and therefore, Krish explicitly teaches 
a warm pre-cool heat exchanger shell (claim element - a.i.- see structure including shells of 481, 485) having a precool refrigerant inlet (shell inlet of 481, 485 from 420, 462) and a precool refrigerant outlet (propane shell outlet of 481, 485 to 422, 464) with a precool refrigerant passage (passage in 481, 485 for propane) extending therebetween, 
a feed gas core (claim element a.ii.- feed gas core of 481, 485, fluidly communicating with 401, 402) positioned within the warm pre-cool heat exchanger shell (shell of 481, 485), said feed gas core having a feed gas inlet (receiving 401) and a feed gas outlet (to 402 from feed gas core of 481, 485) and a feed gas passage therebetween (passage in feed gas core from 401 to 402 at least), and 
a liquefaction mixed refrigerant core (claim element a.iii – mixed refrigerant core of 481, 485 fluidly communicating with 439, 445) having a liquefaction mixed refrigerant inlet (receiving 439) and a liquefaction mixed refrigerant outlet (to 445) with a liquefaction mixed refrigerant passage therebetween (passage in liquefaction mixed refrigerant core from 439 to 445 at least); 
a cold pre-cool heat exchanger shell (claim element - f.i.- see structure including shell of 484, 488) that is separate and distinct from the warm precool heat exchanger shell (shell of 481, 485), the cold precool heat exchanger shell (shell of 484, 488) having a cold precool refrigerant inlet (shell inlet of 484, 488 from 429, 471), a cold precool heat exchanger outlet (shell outlet of 484, 488 to 460, 472), and a cold precool refrigerant passage (passage in 484, 488 for propane) extending therebetween;

a cold feed gas core (claim element f.ii.- feed gas core of 484, 488, receiving fluid from 402) positioned within the cold pre-cool heat exchanger shell (shell of 484, 488), said cold feed gas core (feed gas core of 484, 488) having a cold feed gas inlet (receiving 402 via 403, 404) and a cold feed gas outlet (to 405) and a cold feed gas passage therebetween (passage in cold feed gas core from 402 to 405 in 484, 488 at least), and
a cold liquefaction mixed refrigerant core (claim element f.iii – mixed refrigerant core of 484, 488 receiving fluid from 447) having a cold liquefaction mixed refrigerant inlet (receiving 447) and a cold liquefaction mixed refrigerant outlet (to 440) with a cold liquefaction mixed refrigerant passage therebetween (passage in cold liquefaction mixed refrigerant core in 484, 488 from 445 to 440 at least).
The warm pre-cool heat exchanger and the cold precool heat exchanger of Krish show all of the inlets and outlets as claimed.
Therefore it would have been obvious to a person of ordinary skill in the art to modify Hatcher with the precool compressor system of Krish for the purpose of providing consistent propane temperature level refrigeration for precooling and heat rejection therefrom as is ordinary and routine for propane precooling cycles and to modify Hatcher with the warm precooler shell, warm feed core, warm liquefaction mixed refrigerant core, as well as the cold precooler shell, cold feed core, and cold liquefaction mixed refrigerant core, as claimed, for the purpose of providing an economical heat exchanger structure suitable for the employment of evaporating propane to efficiently and effectively cool the feed gas and liquefaction mixed refrigerant streams.  Note that the modification of Hatcher, as explained, results in a system that performs all of the recited functional language and provides the precool compressor inlet (into 416) configured to receive the precool refrigerant from the cold precool refrigerant outlet of the cold precool heat exchanger shell (shell of 484, 488) so that the precool compressor inlet (into 416) is in downstream fluid communication with the precool refrigerant outlet of the warm precool heat exchanger (481, 485) through the cold precool heat exchanger (484, 488)(see Figs. 4-8), the liquefying passage of the liquefaction heat exchanger (liquefaction heat exchanger) is configured to receive the feed gas (405) from the cold feed gas outlet of the cold feed gas core (feed gas core of 484, 488) so that the liquefying passage is in downstream fluid communication with the feed gas outlet of the feed gas core of the warm pre-cool heat exchanger (feed gas core of 481, 485) through the cold feed gas core (feed gas core of 484, 488), and the high pressure accumulator inlet of the high pressure accumulator (Hatcher V-303) is configured to receive the liquefaction mixed refrigerant from the cold liquefaction mixed refrigerant outlet of the cold liquefaction mixed refrigerant core (mixed refrigerant core of 484, 488) so that the high pressure accumulator inlet is in downstream fluid communication with the liquefaction mixed refrigerant outlet of the warm pre-cool heat exchanger (including all of 481, 485) through the cold liquefaction mixed refrigerant core (mixed refrigerant core of 484, 488).




In regard to claim 7, Hatcher, as modified, teaches, that the mixed refrigerant compression system (MR compression) further includes a mixed refrigerant second compressor or compression stage (C-402) having a second compressor stage inlet (inlet to C-402) in downstream fluid communication with the mixed refrigerant cooler outlet (outlet of HX-401) of the mixed refrigerant cooler (HX-401) so that fluid from the mixed refrigerant cooler outlet (outlet of HX-401) is directed to the second compressor stage inlet (inlet to C-402), a second mixed refrigerant cooler (HX-402, HX-403) having a second mixed refrigerant cooler inlet (mixed refrigerant inlet of HX-402, HX-403) in downstream fluid communication with a second compressor stage outlet (outlet of C-402) of the mixed refrigerant second compressor or compression stage (C-402) so that fluid from the second compressor stage outlet (outlet of C-402) is directed to the second mixed refrigerant cooler inlet (mixed refrigerant inlet of HX-402, HX-403), said second mixed refrigerant cooler (HX-402, HX-403) having a second mixed refrigerant cooler outlet (mixed refrigerant outlet of HX-402, HX-403) in upstream fluid communication with the liquefaction mixed refrigerant inlet (mixed refrigerant inlet of modified HX-201-206) of the pre-cool heat exchanger (propane precooling) so that fluid from the second mixed refrigerant cooler outlet (mixed refrigerant outlet of HX-402, HX-403) is directed to the liquefaction mixed refrigerant inlet (mixed refrigerant inlet of modified HX-201-206).  
In regard to claim 9, Hatcher, as modified, teaches that the high pressure accumulator (V-303) includes a high pressure accumulator liquid outlet (liquid outlet thereof) and the liquefaction heat exchanger (liquefaction heat exchanger) further comprises a high pressure liquid cooling passage (passage of HX301-303 connected to liquid outlet of V-303) having a high pressure liquid cooling passage inlet (inlet thereof) in downstream fluid communication with the high pressure accumulator liquid outlet (liquid outlet of V-303) of the high pressure accumulator (V-303) so that fluid from the liquid outlet (liquid outlet of V-303) of the high pressure accumulator (V-303) is directed to the high pressure cooling passage inlet (passage of HX301-303 connected to liquid outlet of V-303) and a high pressure liquid cooling passage outlet (passage outlet) in upstream fluid communication with the primary refrigeration passage (MR passage) of the liquefaction heat exchanger (liquefaction heat exchanger) so that fluid from the high pressure liquid cooling passage outlet (passage outlet) is directed to the primary refrigeration passage (MR passage).  
In regard to claim 31, Hatch, as modified, teaches the limitations of claim 31 through the teachings of Jager; Jager teaches a precool refrigerant expansion device (any of 474, 478, 475, 479, 476, 480, etc) having an inlet configured to receive the precool refrigerant from the precool refrigerant outlet of the warm precool heat exchanger (481, 485) and an outlet configured to direct the precool refrigerant to the cold precool refrigerant inlet of the cold precool heat exchanger (484, 488) whereby a two phase stream (para. 125) is provided to the cold precool heat exchanger shell (shell of 484, 488).

Claims 1, 2, 7, 9, 10, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over the obvious modification of Hatcher (NPL-2012) provided by the applicant on 7/26/2019 having 11 pages in view of Jager (US 2009/0314030).
	In regard to claim(s) 1, 2, 10, Hatcher teaches a system (fig. 3) for cooling a feed gas and a liquefaction mixed refrigerant with a pre-cool refrigerant (C3 - propane precooling) comprising: 
a. a pre-cool heat exchanger (HX-201-206) including having a feed gas inlet (see entry of feed gas) adapted to receive a feed gas (NG feed) and a feed gas outlet (outlet of feed gas from propane precooling), a pre-cool refrigerant inlet (entry of propane refrigerant into propane precooling) and a pre-cool refrigerant outlet (outlet of propane from propane precooling) and a liquefaction mixed refrigerant inlet (entry of mixed refrigerant into propane precooling) and a liquefaction mixed refrigerant outlet (entry of mixed refrigerant from propane precooling), said pre-cool heat exchanger (HX-201-206) configured to use the pre-cool refrigerant (propane) to cool the feed gas (NG feed) passing through the pre-cool heat exchanger (HX-201-206) between the feed gas inlet (entry of NG feed) and the feed gas outlet (outlet of NG feed from propane precooling) and to cool the liquefaction mixed refrigerant (MR) passing through the pre-cool heat exchanger (HX-201-206) between the liquefaction mixed refrigerant inlet (entry of mixed refrigerant) and the liquefaction mixed refrigerant outlet (outlet of MR); 
c. a liquefaction heat exchanger (HX-301, HX-302, HX-303, hereafter liquefaction heat exchanger) including a liquefying passage (passage for Feed gas in the liquefaction heat exchanger) in downstream fluid communication with the feed gas outlet of the pre-cool heat exchanger (outlet for NG feed in propane cooling), a primary refrigeration passage (see passage connecting with MR return path through heat exchangers, hereafter MR passage), a high pressure vapor cooling passage (vapor passage from V-303) and a cold separator vapor cooling passage (vapor passage from V-302), where the cold separator vapor cooling passage (vapor passage from V-302) has a cold separator vapor cooling passage outlet (outlet of vapor passage from V-302) in upstream fluid communication with the primary refrigeration passage (MR passage); 
d. a mixed refrigerant compression system (MR compression) including: 
2i) a mixed refrigerant compressor (C-401) having a mixed refrigerant compressor inlet (inlet thereof) in downstream fluid communication with a primary refrigeration passage outlet (outlet of Liquefaction heat exchanger) of the primary refrigeration passage (MR passage); 
ii) a mixed refrigerant cooler (HX-401) having a mixed refrigerant cooler inlet (inlet thereof) in downstream fluid communication with a mixed refrigerant compressor outlet (outlet of C-401) of the mixed refrigerant compressor (C-401), said mixed refrigerant cooler (HX-401) having a mixed refrigerant cooler outlet (outlet of HX-401) in upstream fluid communication with the liquefaction mixed refrigerant inlet (inlet of MR in propane precooling) of the pre-cool heat exchanger (HX-201-206); 
iii) a high pressure accumulator (V-303) having a high pressure accumulator inlet (inlet thereof) in downstream fluid communication with the liquefaction mixed refrigerant outlet (MR outlet of the precooler) of the pre-cool heat exchanger (HX201-206) and a high pressure accumulator vapor outlet (vapor outlet of V-303) in upstream fluid communication with a high pressure vapor cooling passage inlet (inlet of heat exchanger HX-301-303 passage from V-303) of the high pressure vapor cooling passage (vapor passage from V-303) of the liquefaction heat exchanger (HX-301-303); 
e. a cold vapor separator (V-302) having a cold vapor separator inlet (inlet thereof) in downstream fluid communication with a high pressure vapor cooing passage outlet (vapor outlet of passage from vapor of V-303) of the high pressure vapor cooling passage of the liquefaction heat exchanger (HX-301-303), a cold vapor separator vapor outlet (vapor outlet from V-302) in upstream fluid communication with a cold separator vapor cooling passage inlet (inlet of passage in HX-301-303 for vapor from V-302) of the cold separator vapor cooling passage (vapor passage in HX-301-303 for vapor from V-302) of the liquefaction heat exchanger (HX-301-303) and a cold vapor separator liquid outlet (liquid outlet of V-302) in upstream communication with the primary refrigeration passage (MR passage) of the liquefaction heat exchanger (HX-301-303).  
Hatcher does not appear to explicitly teach the claimed precool compressor system and does not explicitly teach the warm precool heat exchanger shell, warm feed gas core, and warm liquefaction mixed refrigerant core and the cold precool heat exchanger shell, cold feed gas core, and cold liquefaction mixed refrigerant core as claimed.  
However, propane compression is implied by propane precooling teachings of Hatcher and all of these features are routine and ordinary as taught by Jager.  Jager teaches the claimed element (b) a pre-cool compressor system (see 100a) including: 
i) a pre-cool compressor (114) having a pre-cool compressor inlet (inlet thereof) in downstream fluid communication with the pre-cool refrigerant outlet (outlet thereof) of the pre-cool heat exchanger (112); 
ii) a pre-cool condenser (118) having a pre-cool condenser inlet (inlet thereof) in downstream fluid communication with an outlet of the pre-cool compressor (outlet thereof), said pre-cool condenser (118) also having a pre-cool condenser outlet (outlet thereof) in upstream fluid communication with the pre-cool refrigerant inlet (inlet of 112) of the pre-cool heat exchanger (112).  
Further, Jager teaches a warm precooler heat exchanger (including all of first 112) and a cold precooler heat exchanger (including all of last 112; note that any of the other downstream 112 could be relied upon as well).  Further, note that Jager teaches that these precool heat exchangers are known to be shell and tube heat exchangers (para. 45) and therefore, Jager explicitly teaches 
a warm pre-cool heat exchanger shell (claim element - a.i.- see structure including shells of first 112) having a precool refrigerant inlet (shell inlet of first 112 from 118) and a precool refrigerant outlet (propane shell outlet of last 112) with a precool refrigerant passage (passage in first 112 shell for propane) extending therebetween, 
a feed gas core (claim element a.ii.- feed gas core of first 112, fluidly communicating with 10) positioned within the warm pre-cool heat exchanger shell (shell of first 112), said feed gas core having a feed gas inlet (receiving 10) and a feed gas outlet (to 20a) and a feed gas passage therebetween (passage in feed gas core from 10 to 20a at least), and 
a liquefaction mixed refrigerant core (claim element a.iii – mixed refrigerant core of first 112 fluidly communicating with 212) having a liquefaction mixed refrigerant inlet (receiving 212) and a liquefaction mixed refrigerant outlet (toward 214 from first 112) with a liquefaction mixed refrigerant passage therebetween (passage in liquefaction mixed refrigerant core in first 112 from 212 toward 214); 
a cold pre-cool heat exchanger shell (claim element - f.i.- see structure including shell of last 112) that is separate and distinct from the warm precool heat exchanger shell (shell of first 112), the cold precool heat exchanger shell (shell of last 112) having a cold precool refrigerant inlet (shell inlet of last 112 from first 112), a cold precool heat exchanger outlet (shell outlet of last 112 to 114), and a cold precool refrigerant passage (passage in last 112 for propane) extending therebetween;
a cold feed gas core (claim element f.ii.- feed gas core of last 112, receiving fluid from 20a) positioned within the cold pre-cool heat exchanger shell (shell of last 112), said cold feed gas core (feed gas core of last 112) having a cold feed gas inlet (receiving from 20a) and a cold feed gas outlet (to 30) and a cold feed gas passage therebetween (passage in cold feed gas core of last 112), and
a cold liquefaction mixed refrigerant core (claim element f.iii – mixed refrigerant core of last 112 receiving fluid 212 from first 112) having a cold liquefaction mixed refrigerant inlet (receiving fluid 212 from first 112) and a cold liquefaction mixed refrigerant outlet (to 214) with a cold liquefaction mixed refrigerant passage therebetween (passage in cold liquefaction mixed refrigerant core in last 112).
The warm pre-cool heat exchanger and the cold precool heat exchanger of Krish show all of the inlets and outlets as claimed.
Therefore it would have been obvious to a person of ordinary skill in the art to modify Hatcher with the precool compressor system of Jager for the purpose of providing consistent propane temperature level refrigeration for precooling and heat rejection therefrom as is ordinary and routine for propane precooling cycles and to modify Hatcher with the warm precooler shell, warm feed core, warm liquefaction mixed refrigerant core, as well as the cold precooler shell, cold feed core, and cold liquefaction mixed refrigerant core, as claimed, for the purpose of providing an economical heat exchanger structure suitable for the employment of evaporating propane to efficiently and effectively cool the feed gas and liquefaction mixed refrigerant streams.  Note that the modification of Hatcher, as explained, results in a system that performs all of the recited functional language and provides the precool compressor inlet (into 114) configured to receive the precool refrigerant from the cold precool refrigerant outlet of the cold precool heat exchanger shell (shell of last 112) so that the precool compressor inlet (into 114) is in downstream fluid communication with the precool refrigerant outlet of the warm precool heat exchanger (first 112) through the cold precool heat exchanger (last 112)(see figures), the liquefying passage of the liquefaction heat exchanger (liquefaction heat exchanger) is configured to receive the feed gas (10, 30) from the cold feed gas outlet of the cold feed gas core (feed gas core of last 112) so that the liquefying passage is in downstream fluid communication with the feed gas outlet of the feed gas core of the warm pre-cool heat exchanger (feed gas core of first 112) through the cold feed gas core (feed gas core of last 112), and the high pressure accumulator inlet of the high pressure accumulator (Hatcher V-303) is configured to receive the liquefaction mixed refrigerant from the cold liquefaction mixed refrigerant outlet of the cold liquefaction mixed refrigerant core (mixed refrigerant core of last 112) so that the high pressure accumulator inlet is in downstream fluid communication with the liquefaction mixed refrigerant outlet of the warm pre-cool heat exchanger (first 112) through the cold liquefaction mixed refrigerant core (mixed refrigerant core of last 112).
In regard to claim 7, Hatcher, as modified, teaches, that the mixed refrigerant compression system (MR compression) further includes a mixed refrigerant second compressor or compression stage (C-402) having a second compressor stage inlet (inlet to C-402) in downstream fluid communication with the mixed refrigerant cooler outlet (outlet of HX-401) of the mixed refrigerant cooler (HX-401) so that fluid from the mixed refrigerant cooler outlet (outlet of HX-401) is directed to the second compressor stage inlet (inlet to C-402), a second mixed refrigerant cooler (HX-402, HX-403) having a second mixed refrigerant cooler inlet (mixed refrigerant inlet of HX-402, HX-403) in downstream fluid communication with a second compressor stage outlet (outlet of C-402) of the mixed refrigerant second compressor or compression stage (C-402) so that fluid from the second compressor stage outlet (outlet of C-402) is directed to the second mixed refrigerant cooler inlet (mixed refrigerant inlet of HX-402, HX-403), said second mixed refrigerant cooler (HX-402, HX-403) having a second mixed refrigerant cooler outlet (mixed refrigerant outlet of HX-402, HX-403) in upstream fluid communication with the liquefaction mixed refrigerant inlet (mixed refrigerant inlet of modified HX-201-206) of the pre-cool heat exchanger (propane precooling) so that fluid from the second mixed refrigerant cooler outlet (mixed refrigerant outlet of HX-402, HX-403) is directed to the liquefaction mixed refrigerant inlet (mixed refrigerant inlet of modified HX-201-206).  
In regard to claim 9, Hatcher, as modified, teaches that the high pressure accumulator (V-303) includes a high pressure accumulator liquid outlet (liquid outlet thereof) and the liquefaction heat exchanger (liquefaction heat exchanger) further comprises a high pressure liquid cooling passage (passage of HX301-303 connected to liquid outlet of V-303) having a high pressure liquid cooling passage inlet (inlet thereof) in downstream fluid communication with the high pressure accumulator liquid outlet (liquid outlet of V-303) of the high pressure accumulator (V-303) so that fluid from the liquid outlet (liquid outlet of V-303) of the high pressure accumulator (V-303) is directed to the high pressure cooling passage inlet (passage of HX301-303 connected to liquid outlet of V-303) and a high pressure liquid cooling passage outlet (passage outlet) in upstream fluid communication with the primary refrigeration passage (MR passage) of the liquefaction heat exchanger (liquefaction heat exchanger) so that fluid from the high pressure liquid cooling passage outlet (passage outlet) is directed to the primary refrigeration passage (MR passage).  
In regard to claim 31, Hatch, as modified, teaches the limitations of claim 31 through the teachings of Jager a precool refrigerant expansion device (para. 43) having an inlet configured to receive the precool refrigerant from the precool refrigerant outlet of the warm precool heat exchanger (first 112) and an outlet configured to direct the precool refrigerant to the cold precool refrigerant inlet of the cold precool heat exchanger (last 112) whereby a two phase stream (para. 43, propane is expanded and liquid propane is vaporized) is provided to the cold precool heat exchanger shell (shell of last 112).
Response to Arguments
Applicant's arguments filed 9/8/22 have been fully considered but they are not persuasive. 
Applicant's arguments (page 14) are an allegation that the “there is no disclosure in either Hatcher or Krish…that a feed gas core and a liquefaction mixed refrigerant core may be placed in a single shared precool heat exchanger shell”.    
In response, the allegation is unpersuasive since the claims do not recite a single shared shell as alleged.  Likewise, allegations that claim 2 requires a single shared shell are unpersuasive and unfounded.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
December 15, 2022